*566Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding-precedent in this circuit.
PER CURIAM:
Kevin Robertson appeals the district court’s marginal order, entered on April 24, 2009, denying his motion to reconsider the dismissal of his civil action. We have reviewed the record and find the district did not abuse its discretion in denying Robertson’s motion to reconsider. See Boryan v. United States, 884 F.2d 767, 771 (4th Cir.1989) (providing review standard). Accordingly, we affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.